Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 1 of 7
Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 2 of 7
Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 3 of 7
Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 4 of 7
Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 5 of 7
Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 6 of 7
Case 19-56528-wlh   Doc 2   Filed 04/28/19 Entered 04/28/19 11:53:26   Desc Main
                            Document      Page 7 of 7
